
	
		II
		Calendar No. 295
		110th CONGRESS
		1st Session
		S. 1923
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mr. Dodd, from the
			 Committee on Banking, Housing, and Urban
			 Affairs, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To authorize appropriations for assistance for the
		  Housing Assistance Council, the Raza Development Fund, and for the Housing
		  Partnership Network (HPN) and its members, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Assistance Authorization Act
			 of 2007.
		2.Limitation on use
			 of authorized amountsNone of
			 the amounts authorized by this Act may be used to lobby or retain a lobbyist
			 for the purpose of influencing a Federal, State, or local governmental entity
			 or officer.
		3.Assistance to
			 Housing Assistance Council
			(a)UseThe Secretary of Housing and Urban
			 Development may provide financial assistance to the Housing Assistance Council
			 for use by such Council to develop the ability and capacity of community-based
			 housing development organizations to undertake community development and
			 affordable housing projects and programs in rural areas. Assistance provided by
			 the Secretary under this section may be used by the Housing Assistance Council
			 for—
				(1)technical
			 assistance, training, support, and advice to develop the business and
			 administrative capabilities of rural community-based housing development
			 organizations;
				(2)loans, grants, or
			 other financial assistance to rural community-based housing development
			 organizations to carry out community development and affordable housing
			 activities for low- and moderate-income families; and
				(3)such other
			 activities as may be determined by the Secretary and the Housing Assistance
			 Council.
				(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for financial assistance under this section for
			 the Housing Assistance Council—
				(1)$5,000,000 for
			 fiscal year 2008; and
				(2)$10,000,000 for
			 each of fiscal years 2009 and 2010.
				4.Assistance for
			 Raza Development Fund
			(a)UseThe
			 Secretary of Housing and Urban Development may make a grant to the Raza
			 Development Fund for the purpose of providing technical and financial
			 assistance to local non-profit organizations to undertake community development
			 and affordable housing projects and programs serving low- and moderate-income
			 households, particularly through organizations located in neighborhoods with
			 substantial populations of income-disadvantaged households of Hispanic origin.
			 Assistance provided by the Secretary under this section may be used by the Raza
			 Development Fund to—
				(1)provide technical
			 and financial assistance for site acquisition and development, construction
			 financing, and short- and long-term financing for housing, community
			 facilities, and economic development;
				(2)leverage capital
			 from private entities, including private financial institutions, insurance
			 companies, and private philanthropic organizations;
				(3)provide technical
			 assistance, training, support, and advice to develop the management, financial,
			 and administrative capabilities of housing development organizations serving
			 low-income households, including Hispanic households; and
				(4)conduct such other
			 activities as may be determined by the Secretary and the Raza Development
			 Fund.
				(b)Authorization
			 of appropriationsThere is authorized to be appropriated for
			 grants under this section—
				(1)$5,000,000 for
			 fiscal year 2008; and
				(2)$10,000,000 for
			 each of fiscal years 2009 and 2010.
				5.Assistance for
			 the Housing Partnership Network
			(a)UseThe
			 Secretary of Housing and Urban Development may make a grant to the Housing
			 Partnership Network (hereafter referred to as the Network) for
			 the purpose of creating, sustaining, and improving access to affordable housing
			 and community facilities that benefit very low-, low- and moderate-income
			 households and communities. Assistance provided by the Secretary under this
			 section may be used by the Network to—
				(1)make investments,
			 loans, and grants to its member nonprofits that demonstrate expertise in using
			 such funds to leverage additional private capital to build, operate, finance,
			 and sustain affordable housing and related community development
			 facilities;
				(2)make investments
			 in entities sponsored by the Network with the intent to leverage additional
			 private capital for the purpose of furthering the production capacity,
			 sustainability, or efficiency of its members;
				(3)pay for the
			 necessary and reasonable expenses of the Network to administer and oversee such
			 investments, including the cost of underwriting, managing the assets of the
			 Network, and reporting to the Secretary and other capital providers, provided
			 however, that such expenses do not exceed 6 percent of any amounts made
			 available pursuant to subsection (b); and
				(4)conduct such
			 other activities as may be determined by the Secretary and the Network.
				(b)Authorization of
			 appropriationsThere is authorized to be appropriated for grants
			 under this section—
				(1)$5,000,000 for
			 fiscal year 2008; and
				(2)$10,000,000 for
			 each of fiscal years 2009 and 2010.
				6.Audits and
			 reports
			(a)AuditIn any year in which an entity or
			 organization described under either section 3, 4, or 5 receives funds under
			 this Act, the Comptroller General of the United States shall—
				(1)audit the financial transactions and
			 activities of such entity or organization only with respect to such funds so
			 received; and
				(2)submit a report
			 detailing such audit to the Committee on Banking, Housing, and Urban Affairs of
			 the Senate and the Committee on Financial Services of the House of
			 Representatives.
				(b)GAO
			 reportThe Comptroller General of the United States shall conduct
			 a study and submit a report to the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representative on the use of any funds appropriated to an entity or
			 organization described under either section 3, 4, or 5 over the past 10
			 years.
			7.Persons not
			 lawfully present in the United StatesNone of the funds made available under this
			 Act may be used to provide direct housing assistance to any person not lawfully
			 present in the United States.
		
	
		August 1, 2007
		Read twice and placed on the calendar
	
